DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, and with traverse of Specie A in the reply filed on 1-04-2021 is acknowledged.  The traversal is on the ground(s) that claim 10 depends on claim 1 and further recites details regarding the operation of determining configuration information based on the first and second configuration information.  This is not found persuasive because specie B have a separate status in the art in view of their different classification H04W 36/32.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a cell type, and the cell type is set based on a quantity of network devices in the cell and/or power of a network device in the cell” appear to be repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It’s unclear if the limitation “wherein the first state is an idle state, the second state is a connected state, and the third state is a connected state defined in a 5G or a new radio system” is directed to the first configuration condition, the second configuration condition or both.
Claim 6 recites the limitation "the first configuration condition" and “the second configuration condition” in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim. Appear that claim 6 should depend on claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 20160374000 in view of Aziz 20120039181.

As to claim 1, Kim discloses a terminal [10] configuration method, comprising: obtaining, by a network device [200], first information and/or second information, wherein the first information is cell access information, and the second information is beam access information (see abstract; see par. 0290); 
determining, by the network device, configuration information based on the first information and/or the second information; and sending, by the network device, the configuration information to a terminal; and the network device is a base station or a transmission and reception point TRP (see par. 0287); 
the cell access information comprises a cell identifier or a residence time of the terminal in the cell (see par. 0007-0009, 0309-0311); and 

[repeated limitation: a cell type, and the cell type is set based on a quantity of network devices in the cell and/or power of a network device in the cell;] 
the cell access information further comprises cell capability information (see par. 0290). 
Kim fails to disclose the cell capability information comprises at least one of: beamforming capabilities, beam widths, or beam coverage areas of all or some network devices in the cell or 5g; however, it would have been obvious to one of the ordinary skills in the art to use the Kim teachings in any subsequent communication generation since it would bring the same predictable result of reporting the same information.
 In an analogous art, Aziz discloses the cell access information comprises a cell identifier or a residence time of the terminal in the cell; and a cell type, and the cell type is set based on a quantity of network devices in the cell and/or power of a network device in the cell; the beam access information comprises a beam identifier or a residence time of the terminal in a beam; the cell access information further comprises cell capability information, and the cell capability information comprises at least one of: beamforming capabilities, beam widths, or beam coverage areas of all or some network devices in the cell (see par. 0009, 0013, 0015, 0042). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to add Aziz information to Kim’s report for the simple purpose of selecting the best cell as disclosed in par. 0009.

As to claim 7, Kim discloses the method according of claim 1, wherein the obtaining, by a network device, first information and/or second information comprises: receiving, by the network device, the first information and/or the second information from the terminal (see abstract; see par. 0290); or receiving, by the network device, the first information and/or the second information from a surrounding network device, a core network device, or a central controller.

As to claim 18, Kim discloses the method according to claim 17, wherein when the terminal sends the first information to the network device, the configuration information comprises a cell reselection threshold, a cell reselection hysteresis parameter, cell reselection hysteresis duration, and a cell reselection mobile-state scale factor, and/or a cell handover threshold, a cell handover hysteresis parameter, a cell handover triggering time, and a cell handover mobile-state scale factor (see par. 0199, 0213-0214); or when the terminal sends the second information to the network device, the configuration information comprises at least one of a beam change threshold, a beam change hysteresis parameter, beam change hysteresis duration, a beam change mobile-state scale factor, a beam change triggering time, a beam change evaluation time, and an additional evaluation time, wherein the beam change is beam increase or beam switching.
As to claim 22, Kim discloses the e method according of claim 17, wherein after the receiving, by the terminal, configuration information sent by the network device, the method further comprises: when the configuration information comprises the cell reselection threshold, the cell reselection hysteresis parameter, the cell reselection hysteresis duration, and the cell reselection mobile-state scale factor, performing, by the terminal, cell reselection based on the configuration information; when the configuration information comprises the cell handover threshold, the cell handover hysteresis parameter, cell handover hysteresis duration, and the cell handover mobile- state scale factor, performing, by the terminal, cell handover based on the configuration information .

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view Aziz as applied to claims 7 and 17 above, and further in view of Chapman 20150222345.

As to claims 8 and 19, Kim discloses the method according to claim 7, wherein before the receiving, by the network device, the first information and/or the second information from the terminal, the method further comprises: sending, by the network device, third information to the terminal, wherein the third information is used to instruct the terminal to send the first information and/or the second information (see par. 0290). The previous references fail to disclose before the sending, by the network device, third information to the terminal, the method further comprises receiving, by the network device, fourth information sent by the terminal, wherein the fourth information is capability information of the terminal. In an analogous art, Chapman discloses before the sending, by the network device, third information to the terminal, the method further comprises: receiving, by the network device, fourth information sent by the terminal, wherein the fourth information is capability information of the terminal for obtaining the first information and/or the second information (see par. 0089-0090,0095). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARCOS L TORRES/Primary Examiner, Art Unit 2647